Case 2:20-cv-01508-JAK-JEM Document 10 Filed 03/09/20 Page 1 of 4 Page ID #:103



  1   BLAKE L. OSBORN, ESQ. (SBN 271849)
      blake.osborn@gmlaw.com
  2   GREENSPOON MARDER LLP
  3   1875 Century Park East, Suite 1900
      Los Angeles, CA 90067
  4   Telephone: 323.880.4522
      Facsimile: 954.771.9264
  5
      Attorneys for Defendant Advanced
  6   Marketing & Processing, Inc. d/b/a
  7   Protect My Car
  8                        UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    LEEROY WILLIAMS, individually           Case No.: 2:20-cv-01508
       and on behalf of all others similarly
 13    situated,                               JOINT STIPULATION TO EXTEND
                                               TIME TO RESPOND TO INITIAL
 14                 Plaintiff,                 COMPLAINT BY NOT MORE
                                               THAN 30 DAYS (L.R. 8-3)
 15          v.
                                               Complaint Served: February 24, 2020
 16    ADVANCED MARKETING &                    Current response date: March 16, 2020
       PROCESSING, INC. d/b/a PROTECT          New response date: April 15, 2020
 17    MY CAR; DOES 1 through 10,
       inclusive,
 18                  Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               1
             STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 2:20-cv-01508-JAK-JEM Document 10 Filed 03/09/20 Page 2 of 4 Page ID #:104



  1                                  JOINT STIPULATION
  2         WHEREAS, Leeroy Williams (“Williams”) filed his complaint in Case No.
  3   2:20-cv-01508 against Advanced Marketing & Processing, Inc. d/b/a Protect My Car
  4   (“PMC”) on February 14, 2020;
  5         WHEREAS, Williams served his summons and complaint on PMC on
  6   February 24, 2020;
  7         WHEREAS, PMC is required to serve its response to Williams’ complaint by
  8   March 16, 2020, twenty-one days after service of the summons and complaint;
  9         WHEREAS, PMC has requested and Williams has agreed to a thirty-day
 10   extension in light of the number and importance of the issues to be raised;
 11         WHEREAS, this is PMC’s first request to extend time to respond to the initial
 12   complaint; and
 13         WHEREAS, Local Rule 8-3 states that “[i]f the stipulation . . . does not extend
 14   the time [to respond to the initial complaint] for more than a cumulative total of thirty
 15   (30) days from the date the response initially would have been due, the stipulation
 16   need not be approved by the judge.”
 17         NOW, THEREFORE, by and through their respective counsel of record, the
 18   Parties hereby stipulate and agree that PMC’s response to Williams’ complaint in
 19   Case No. 2:20-cv-01508 shall be due on April 15, 2020.
 20         IT IS SO STIPULATED.
 21
 22
 23   Dated: March 9, 2020                    GREENSPOON MARDER LLP

 24                                           By: /s/ Blake L. Osborn
 25                                           Blake L. Osborn, Esq.
                                              Attorneys for Defendant
 26
 27
 28
                                                 2
             STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 2:20-cv-01508-JAK-JEM Document 10 Filed 03/09/20 Page 3 of 4 Page ID #:105



  1   Dated: March 9, 2020               LAW   OFFICES           OF     TODD        M.
  2                                      FRIEDMAN, P.C.

  3                                      By: /s/Adrian R. Bacon
  4                                      Todd M. Friedman (SBN 216752)
                                         Meghan E. George (SBN 274525)
  5                                      Adrian R. Bacon (SBN 280332)
  6                                      tfriedman@toddflaw.com
                                         mgeorge@toddflaw.com
  7                                      abacon@toddflaw.com
  8                                      21550 Oxnard St., Suite 780
                                         Woodland Hills, CA 91367
  9                                      Telephone: 877.206.4741
 10                                      Facsimile: 866.633.0228
                                         Attorneys for Plaintiff, Leeroy Williams
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            3
            STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 2:20-cv-01508-JAK-JEM Document 10 Filed 03/09/20 Page 4 of 4 Page ID #:106



  1                       ATTESTION OF E-FILED SIGNATURE
  2         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the content of this
  3   document is acceptable to Plaintiff’s counsel, and that I have obtained their
  4   authorization to affix electronic signatures to this document. I hereby attest, under
  5   penalty of perjury under the laws of the United States, that Adrian R. Bacon has
  6   concurred in the content of the foregoing and has authorized this filing.
  7
       DATED: March 9, 2020                         By: /s/ Blake L. Osborn
  8                                                         Blake L. Osborn
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                4
            STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
